Citation Nr: 0947045	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a head 
trauma to include headaches, memory loss, and vertigo.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision, dated in August 
2006.  

This matter was most recently before the Board in August 
2008, when the case was, remanded to the VA RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
purpose of the remand was to undertake additional procedural 
and evidentiary development, to include obtaining Social 
Security Administration (SSA) records and scheduling the 
Veteran for a VA examination.  

The Board notes that the RO complied with all requested 
development actions ordered in the August 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to residuals of head trauma to include 
headaches, memory loss and vertigo in service or for many 
years thereafter.  

4.  The current diagnoses of old head injury and recent 
lacuna infarcts are not shown to be due to a documented 
injury or other event or incident of the Veteran's period of 
active service.  


CONCLUSION OF LAW

The Veteran does not have disability manifested by the 
residuals of a head trauma to include headaches, memory loss, 
and vertigo, due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in May 2006, July 2008, 
February 2009, August 2009 and September 2009, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

The May 2006, July 2008, February 2009 and September 2009 
notice letters addressed how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

As noted, this claim was last adjudicated, via an SSOC in 
November 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, and a VA examination 
report.  Further, the VA sought to obtain SSA records, but 
received a negative reply from the agency as the records were 
destroyed.  

Also of record and considered in connection with the appeal 
are written statements submitted by the Veteran.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he currently experiences the 
residuals of a head trauma to include headaches, memory loss, 
and vertigo as the result of being injured in an automobile 
accident during period of active service.  He asserts that he 
was thrown from a military vehicle during field maneuvers, 
landed on his head, suffered a severe concussion, and was in 
a coma for some time.  He claims that he has experienced 
recurring headaches and vertigo since that time until the 
present day.  

On an entrance Report of Medical Examination, dated in August 
1954, the physician generally noted a scar on the back of the 
head and listed the Veteran as qualified for military 
service.  

A May 1956 service treatment record confirmed that the 
Veteran was in a motor vehicle accident while on leave in 
France.  Specifically, the physician noted that he was 
negative for symptoms of a skull injury and recommended light 
duty for three days.  

Further, accompanying X-ray studies of the skull were 
negative for findings of any abnormalities.  The service 
treatment records are negative for any indication that the 
Veteran suffered a concussion or was in a coma following his 
accident.  

VA treatment records, dated from September 2005 to April 
2008, reveal findings of depression, dizziness, fatigue, left 
side weakness, generalized weakness, gait problems and 
minimal facial droop.  

Notably, a VA CT report for a study of the brain, dated in 
April 2006, showed findings of the ventricles and sulci being 
enlarged consistent with a moderate degree of atrophy.  There 
were bilateral small lacune infarcts in the basal ganglia 
region, no mass effect or midline shift, no hemorrhage or 
extraaxial collection, and no evidence of acute parenchymal 
process.  The radiologist provided an impression of moderate 
atrophy, small lacune infarcts as described, and no acute 
parenchymal process.  

An additional VA CT report, dated in May 2006, indicates a 
history of ongoing left sided weakness, and findings of no 
significant interval change between the present study and the 
study performed in April 2006.  There was no significant 
interval change seen; however bilateral old lacunar infarcts 
were seen and there was evidence of cerebral atrophy.  

Further, a VA treatment record, dated in July 2006, indicates 
the Veteran's dizziness and left-sided weakness resolved 
after he discontinued his use of herbal over-the-counter 
medications, which apparently interacted with his blood 
pressure medications and with his hypertension.  

As noted, although the Veteran has undergone treatment for 
headaches and dizziness, the Board finds that there is no 
basis on which to grant service connection for the residuals 
of a head trauma to include headaches, memory loss, and 
vertigo that were first manifested approximately 50 years 
after he was discharged from service.  

This is strong evidence against a finding of any continuity 
of symptomatology and against his claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) and 38 C.F.R. § 3.311 
(e)(5) (2009).  Lastly, there is no competent and persuasive 
evidence of a nexus between the Veteran's current brain 
disorder and service.  

In this regard, in conjunction with the current claim, the 
Veteran underwent a VA neurological disorders examination in 
October 2009.  Here, the Veteran provided a history of 
suffering a head injury during a motor vehicle accident in 
1956, while on active duty, with loss of consciousness and 
subsequent headaches.  He endorsed symptoms of dizziness, 
vertigo, inability to maintain his balance, persistent memory 
impairment, lack of executive functions, hypersensitivity to 
sound and light and depression with loss of appetite, 
excessive nightmares and excessive anxiety.  He denied having 
weakness, sleep disturbance, fatigue or malaise and noted 
that, following the accident, he did not have speech or 
swallowing difficulties, or bowel, bladder or erectile 
dysfunction.  

The Veteran also provided a medical history of suffering two 
strokes in the past several years, having had a myocardial 
infarction with a stent put in several years ago, and 
currently undergoing treatment for hypertension.  The 
examiner noted that the Veteran has had some memory problems, 
as indicated on several neurological examinations.  He denied 
experiencing any headaches at the time of the examination, 
and noted that his headaches abated following the initial 
injury.  

The Veteran reported that the symptoms most prevalent at the 
time of the head injury included dizziness and sleep 
disturbance.  The examiner made a special point to note that 
the Veteran's memory was clearly impaired at the time of his 
examination.  

On mental status examination, the Veteran was observed to be 
alert and oriented to person and place and to have normal 
language, but provided an inaccurate account of time.  The 
examiner determined that cranial nerves II-XII were grossly 
intact, and that the Veteran's extraocular movements were 
full.  He had a mild left facial upper motor neuron weakness, 
and sensory to the face, tongue, and palate moved in the 
midline.  Air conduction was found to be greater than bone 
conduction, motor system examination demonstrated his tone to 
be normal, strength to be fairly good throughout, and there 
was no focal weakness detected.  The deep reflexes were 
slightly asymmetric with very brisk knee and ankle jerk on 
the right side as compared to the left; however, they were 
symmetric in the upper extremity with brisk finger jerks and 
a brisk jaw jerk.  

On sensory examination, the examiner noted light touch, pin, 
vibration and position testing was in tact.  Cerebellar 
testing was normal, motor function was basically normal, and 
Romberg was negative; but station and gait revealed that he 
walked with short steps and required use of a walker.  The 
examiner noted that the Veteran could not get up from a chair 
with his arms crossed, and required assistance.  

The examiner noted that there was objective evidence of 
memory impairment and inability to follow executive function, 
and opined that the Veteran had mildly impaired judgment, was 
occasionally inappropriate in social interactions, and was 
disoriented at the time of his interview.  

However, the Veteran could communicate quite well.  Further, 
his subjective symptoms of headache, dizziness, and insomnia 
or sleep disturbance interfered with his activities of daily 
living for many years, which was also true from a 
neurobehavioral point of view.  

The Veteran was diagnosed with an old head injury and with 
recent lacuna infarcts, as demonstrated on CT scan.  The VA 
examiner noted that it was very difficult, some 50 years 
after the event that occurred in 1956, to relate the 
Veteran's behavioral changes when he came back to the head 
injury sustained in service since it could not be 
substantiated in any way.  

Significantly, the examiner concluded that, at the present 
time, the Veteran had more evidence of dementia and old 
strokes, and that those moderate dementia symptoms were 
related to cerebrovascular disease rather than to the head 
injury suffered in 1956.  

Finally, there is no evidence of a nexus in support of the 
Veteran's claim other than his own statements.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran is not competent to determine the extent of any 
head injury suffered in service, nor is he competent to 
attribute his current brain disorder to the motor vehicle 
accident in service.  

As noted, a VA examiner determined that the Veteran's current 
brain disorder is unrelated to his in-service car accident 
and that his moderate dementia symptoms are related to 
cerebrovascular disease rather than to the head injury 
suffered in 1956.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for residuals of a head 
trauma to include headaches, memory loss, and vertigo, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for residuals of a head trauma to include 
headaches, memory loss, and vertigo is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


